 1                                                                   The Honorable Christopher M. Alston
                                                                                               Chapter 7
 2

 3

 4

 5

 6                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8   IN RE:                                                   NO. 18-12299 CMA
 9   JASON L. WOEHLER                                         DECLARATION OF MANISH BORDE IN
                                                              SUPPORT OF EX PARTE APPLICATION
10                       Debtor.                              FOR RULE 2004 EXAMINATION
11
                I, Manish Borde, say:
12
                1.       I am an attorney at law admitted to practice before this Court and am the
13
     Managing Member of the law firm of BORDE LAW PLLC, 600 Stewart Street, Suite 400,
14
     Seattle, WA 98101 (“BORDE LAW”). I have personal knowledge of the facts set forth herein,
15
     and am competent to testify to the same.
16
                2.       On June 10, 2019, the Court entered its Order approving the employment of
17
     BORDE LAW as special litigation counsel for the Trustee. BORDE LAW was retained to
18
     investigate and potentially prosecute claims held by the bankruptcy estate against Sacor
19
     Financial, Inc.1 The records sought in the accompanying Ex Parte Application for Rule 2004
20
     Examination are sought in conjunction with evaluating claims against Sacor Financial, Inc. in
21
     relation to the judgment that was entered against the Debtor in Brandt v. Columbia Credit
22
     Services, Inc., et al., W.D. Wash. Case No. 2:17-cv-00703-RSM.
23

24

25
     1
         Dkt. No. 146.
         DECLARATION OF MANISH BORDE IN SUPPORT OF EX PARTE                 BORDE LAW PLLC
                                                                            600 Stewart Street, Suite 400
         APPLICATION FOR RULE 2004 EXAMINATION - 1                          Seattle, Washington 98101
                                                                            (206) 905-6129




     Case 18-12299-CMA              Doc 150     Filed 07/17/19     Ent. 07/17/19 15:04:27              Pg. 1 of 3
 1          I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3

 4          DATED this 17th day of July, 2019.

 5
                                                      /s/ Manish Borde
 6                                                    Manish Borde, WSBA #39503
                                                      BORDE LAW PLLC
 7                                                    600 Stewart Street, Suite 400
                                                      Seattle, WA 98101
 8                                                    Telephone: (206) 905-6129
                                                      mborde@bordelaw.com
 9                                                    Special litigation counsel for Trustee
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25


      DECLARATION OF MANISH BORDE IN SUPPORT OF EX PARTE               BORDE LAW PLLC
                                                                       600 Stewart Street, Suite 400
      APPLICATION FOR RULE 2004 EXAMINATION - 2                        Seattle, Washington 98101
                                                                       (206) 905-6129




     Case 18-12299-CMA          Doc 150   Filed 07/17/19     Ent. 07/17/19 15:04:27               Pg. 2 of 3
 1                                        PROOF OF FILING

 2          The undersigned hereby certifies that on July 17, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification

 4   of such filing to the CM/ECF participants.

 5
            DATED this 17th day of July, 2019.
 6

 7                                                     /s/ Manish Borde
                                                       Manish Borde, WSBA #39503
 8                                                     BORDE LAW PLLC
                                                       600 Stewart Street, Suite 400
 9                                                     Seattle, WA 98101
                                                       Telephone: (206) 905-6129
10                                                     mborde@bordelaw.com
                                                       Special litigation counsel for Trustee
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25


      DECLARATION OF MANISH BORDE IN SUPPORT OF EX PARTE                BORDE LAW PLLC
                                                                        600 Stewart Street, Suite 400
      APPLICATION FOR RULE 2004 EXAMINATION - 3                         Seattle, Washington 98101
                                                                        (206) 905-6129




     Case 18-12299-CMA         Doc 150     Filed 07/17/19     Ent. 07/17/19 15:04:27               Pg. 3 of 3
